MAG SILVER CORP. Suite 328, 550 Burrard Street Vancouver, British ColumbiaV6C 2B5 INFORMATION CIRCULAR Dated February 23, 2009 TABLE OF CONTENTS Page SOLICITATION OF PROXIES PROXIES AND VOTING RIGHTS VOTING SECURITIES AND PRINCIPAL HOLDERS OF VOTING SECURITIES RECEIPT OF DIRECTORS’ REPORT AND FINANCIAL STATEMENTS ELECTION OF DIRECTORS APPOINTMENT OF AUDITOR PARTICULARS OF OTHER MATTERS TO BE ACTED UPON Amendment and Restatement of the Shareholder Rights Plan Amendment and Restatement of the Stock Option Plan (2009) STATEMENT OF EXECUTIVE COMPENSATION SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS DISCLOSURE OF CORPORATE GOVERNANCE PRACTICES INDEBTEDNESS OF DIRECTORS AND EXECUTIVE OFFICERS MANAGEMENT CONTRACTS INTEREST OF INFORMED PERSONS IN MATERIAL TRANSACTIONS INTEREST OF CERTAIN PERSONS OR COMPANIESIN MATTERS TO BE ACTED UPON ADDITIONAL INFORMATION APPROVAL OF THE BOARD OF DIRECTORS SCHEDULE “A” – AMENDED AND RESTATED STOCK OPTION PLAN (2009) MAG SILVER CORP. INFORMATION CIRCULAR Dated February 23, 2009 SOLICITATION OF PROXIES This Information Circular accompanies the Notice of Annual and Special Meeting (the “Meeting”) of the shareholders of MAG Silver Corp. (the “Company”) to be held on Tuesday, March 24, 2009 at the time and place set out in the accompanying Notice of Meeting. This Information Circular is furnished in connection with the solicitation of proxies by management of the Company for use at the Meeting and at any adjournment of the Meeting. It is expected that solicitations of proxies will be made primarily by mail and possibly supplemented by telephone or other personal contact by directors, officers and employees of the Company without special compensation. The Company may reimburse shareholders’ nominees or agents (including brokers holding shares on behalf of clients) for the costs incurred in obtaining authorization to execute forms of proxies from their principals.The Company will be using the services of Kingsdale Shareholder Services Inc. to solicit proxies.Interested shareholders in North America may contact Kingsdale Shareholder Services Inc. at 1-866-851-4179.The estimated cost of such service is $35,000.The costs of solicitation will be borne by the Company. PROXIES AND VOTING RIGHTS Appointment of Proxies Registered Shareholders The persons named in the accompanying form of proxy are nominees of the Company’s management. A shareholder has the right to appoint a person (who need not be a shareholder) to attend and act for and on the shareholder’s behalf at the Meeting other than the persons designated as proxyholders in the accompanying form of proxy. To exercise this right, the shareholder must either: (a) on the accompanying form of proxy, strike out the printed names of the individuals specified as proxyholders and insert the name of the shareholder’s nominee in the blank space provided; or (b) complete another proper form of proxy. To be valid, a proxy must be dated and signed by the shareholder or by the shareholder’s attorney authorized in writing. In the case of a corporation, the proxy must be signed by a duly authorized officer of, or attorney for, the corporation. The completed proxy, together with the power of attorney or other authority, if any, under which the proxy was signed or a notarially certified copy of the power of attorney or other authority, must be delivered to Computershare Investor Services Inc. (“Computershare”), 3rd Floor, 510 Burrard Street, Vancouver, British Columbia, Canada V6C 3B9, or by telephone, internet or facsimile, by 2:00 p.m. (Pacific time) on Friday, March 20, 2009 or at least 48 hours (excluding Saturdays, Sundays and holidays) before the time of the Meeting or adjournment thereof.Late proxies may be accepted or rejected by the Chairman of the Meeting in his discretion, and the Chairman is under no obligation to accept or reject any particular late proxy. Non-Registered Shareholders Only registered shareholders or duly appointed proxyholders for registered shareholders are permitted to vote at the Meeting. Shareholders who do not hold their shares in their own names (referred to herein as “Non-Registered Shareholders”) are advised that only proxies from shareholders of record can be recognized and voted at the Meeting. If shares are listed in an account statement provided to a shareholder by a broker, then in almost all cases those shares will not be registered in such shareholder’s name on the records of the Company. Such shares will more likely be registered under the name of the shareholder’s broker or an agent of that broker.
